     Case 1:20-cr-00238-NONE-SKO Document 193 Filed 04/13/21 Page 1 of 1


 1    W. SCOTT QUINLAN, 101269
      Attorney at Law
 2    2333 Merced Street
      Fresno, Ca 93721
 3    Telephone: (559) 442-0634
      Facsimile: (559) 233-6947
 4

 5    Attorney for Defendant KENNETH BASH

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:20-CR-0238 NONE SKO

12                        Plaintiff,
                                                      ORDER SEALING
13            v.                                      DOCUMENTS

14     KENNETH BASH, et al.

15                        Defendants.

16

17

18

19           Good Cause Appearing:

20           IT IS HEREBY ORDERED that Attachment 1 (Doc. 190-1) to the Declaration of W.

21    Scott Quinlan filed in Support of Motion to Suppress be sealed, and its publication limited to

22    defense counsel and their investigators, and staff pending further order of the Court.

23    IT IS SO ORDERED.
24
         Dated:     April 12, 2021
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                        1
